Citation Nr: 1042331	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-26 594	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for rhinitis.

[The issue of entitlement to service connection for a heart 
disorder, to include as secondary to service-connected diabetes 
mellitus, is subject to a stay and will be considered in a 
subsequent decision once the stay has been lifted.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified in a hearing before a Decision Review 
Officer (DRO) in December 2007.  A transcript of the hearing is 
associated with the claims file.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  Appropriate 
rule-making procedures have been undertaken.  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  As this appeal contains at least one 
claim that may be affected by these new presumptions, namely a 
claim for ischemic heart disease, the Board must stay action on 
that matter in accordance with the Secretary's stay. Once the 
stay has been lifted, the adjudication of any case or claim that 
has been stayed will be resumed.

As the Veteran's claim for service connection for sleep apnea and 
rhinitis are not subject to the stay in question, the Board will 
proceed with the consideration of these claims. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for rhinitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDING OF FACT

Sleep apnea was not shown in service or for many years 
thereafter, and there is no competent evidence linking the 
Veteran's current sleep apnea to his military service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. § 
3.159(b) (2010).  The requirements apply to all five elements of 
a service connection claim:  veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in October and November 2006 letters, issued prior 
to the decision on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to substantiate 
his claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  The letters also advised 
the Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that has been 
associated with the claims file includes the Veteran's service 
treatment records, VA treatment records and examination reports, 
private treatment records, lay evidence, and hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000). 

The Veteran contends that during military service he began 
experiencing what was later diagnosed as obstructive sleep apnea.  
He further states that the notation on his retirement examination 
in October 1971 that he was experiencing trouble sleeping refers 
to his current sleep disorder of obstructive sleep apnea.

Service treatment records are negative for treatment, findings, 
or diagnosis of sleep apnea.  On his separation examination in 
October 1971, the Veteran responded affirmatively to having 
frequent trouble sleeping on the Report of Medical History.  The 
examiner noted this referenced complaints in July and August 1971 
when he was seen by a doctor and was placed on a diet with no 
trouble since. 

Following service, multiple treatment records note a diagnosis of 
sleep apnea, with the earliest reference to sleep apnea being in 
November 2001.  Sleep studies thereafter confirmed the diagnosis.  

During the December 2007 hearing, the Veteran testified that his 
report of trouble sleeping on the Report of Medical History 
referred to symptoms including lying awake and day dreaming, 
taking hours to fall asleep, and grogginess the following day.  

The Veteran underwent a VA examination in January 2008.  After 
reviewing the claims file, and interviewing and examining the 
Veteran, the examiner opined that the Veteran's sleep apnea is 
less likely as not related to the sleep disturbance reported 
during active military service.  The examiner noted that the 
condition was not diagnosed in service or until 2002. 

The Board notes that the Veteran contends that his reported 
difficulty sleeping in service were manifestations of the sleep 
apnea that was later diagnosed in 2002.  However, the Veteran, as 
a lay person, is not competent to opine on matters requiring 
medical expertise, such as the diagnosis and etiology of sleep 
apnea.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  Thus, his belief that he had 
symptoms of sleep apnea in service is not competent medical 
evidence.  Additionally, the Board notes that the Veteran 
explained to the examiner at the time of his separation 
examination that his trouble sleeping had resolved following 
being placed on a diet.  The Board finds that report on the 
separation examination to be more credible and probative than any 
current contention of continuous symptoms since service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board 
can consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility).

Moreover, to the extent the Veteran contends that he has had 
sleep apnea symptoms since service, medical evidence linking 
those symptoms to his current disorder is still required.  See 
Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the 
veteran is competent to testify to the pain he has experienced 
since his tour in the Persian Gulf, he is not competent to 
testify to the fact that what he experienced in service and since 
service is the same condition he is currently diagnosed with.").  
The only medical opinion on this point was provided by the VA 
examiner who concluded that the Veteran's current sleep apnea is 
not related to service.   Such opinion is more probative than the 
Veteran's lay contention.

In summary, sleep apnea was not diagnosed in service or for 
decades thereafter, and there is no competent medical opinion 
linking the current disorder to service.  Thus, the preponderance 
of the competent and probative evidence is against the claim and 
service connection for obstructive sleep apnea is denied.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).Therefore, his claim for entitlement to service connection 
for sleep apnea must be denied. 




ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to service connection for rhinitis.  

The Veteran's service treatment records show that he was 
diagnosed with mild rhinitis and pharyngitis in 1953 while on 
active duty service.  In November 1960, the Veteran was diagnosed 
with an ocular allergy.  In February 1963 the Veteran was seen 
for nasal congestion.  In April 1967 the Veteran was treated 
twice for allergies and severe swelling of extremities.  It was 
documented that the Veteran had no known allergies at the time 
but was not experiencing any relief from prescriptions.  He was 
given steroids on this occasion for the swelling of his hands, 
feet, and eyes.  In April 1970 the Veteran was diagnosed with 
pharyngitis.  The Veteran denied hay fever on Reports of Medical 
History during service.  

In March 1979 the Veteran was seen at the VA Medical Center in 
Columbia, South Carolina for problems with sinus drainage and 
headaches that he reported to have been experiencing for several 
weeks.  The Veteran was diagnosed on this occasion with rhinitis 
and sinusitis.  

Current treatment records reflect a diagnosis of allergic 
rhinitis.  A February 2003 private treatment report noted the 
Veteran had allergy skin test in 1995 which showed no positive 
reactions to the irritants tested.  The Veteran denied taking 
allergy shots.  In August 2005, the Veteran was seen on two 
occasions for his allergic rhinitis.  In September 2005, the 
Veteran underwent private allergy testing.  The examiner stated 
that the Veteran has a strong family history for environmental 
allergies and multiple failed pharmaceutical therapies.  The 
Veteran was noted to be allergic to dust mite, cockroach, cat, 
dog, grass, trees and molds.  

In January 2008, the Veteran under went a VA examination whereby 
he was diagnosed with chronic allergic rhinitis, controlled with 
desensitization shots as well as medication.  The examiner opined 
that it is virtually impossible to say that this condition is 
related to the Veteran's active duty service.  He stated that 
there is no specific known entity which causes people to develop 
nasal allergies.  He went on to say that this is primarily an 
immunological problem that is determined by the patient's 
inherited genetic makeup.  However, the examiner essentially 
noted the condition was not caused by service; he did not give an 
opinion as to whether the evidence indicates the allergic 
rhinitis arose during service.  Thus, an additional opinion 
should be requested on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain relevant VA treatment records 
dating since January 2008 from the VA Medical 
Center in Columbia, South Carolina.

2.  Return the claims file to the VA examiner 
who conducted the January 2008 VA nose, 
sinus, larynx and pharynx examination.  
Following review of the claims file including 
service treatment records, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
current allergic rhinitis had its onset 
during service.  A rationale for all opinions 
expressed should be provided.  If that 
examiner is not available, the opinion should 
be provided by another physician.  If it is 
determined that another examination is 
necessary to provide the opinion, one should 
be scheduled. 

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


